Exhibit 10.95

 

Terms of Transition Services Arrangements with Bradley J. Schwartz

 

You will be paid through today, February 14, 2005. If you commence performance
of the transition services specified below promptly after the effective date of
your termination of employment, and continue satisfactory performance of such
transition services for not less than the specified three (3) months, you will
also be eligible to receive the sum of Seven Hundred Fifty Thousand Dollars
($750,000), payable in twelve (12) equal monthly payments. The opportunity to
receive each of these monthly payments is in lieu of the payment by BearingPoint
of the six (6) months of compensation provided for in your Managing Director
Agreement. By your acceptance of any or all of these monthly payments you will
acknowledge your waiver of entitlement to any and all of the six (6) month lump
sum amount specified in your Managing Director Agreement with BearingPoint.
These monthly amounts are inclusive of any remaining personal days. BearingPoint
may choose, in its sole discretion, to accelerate payment of all or a portion of
these monthly payments, in a single lump sum or otherwise.

 

If, at any time during the twelve (12) month period following the effective date
of your employment termination, BearingPoint reasonably determines that you are,
or have been directly or indirectly responsible for any inappropriate financial
activity, or illegal behavior, directly or indirectly associated with, arising
from, or concerning your employment with BearingPoint, the obligation of
BearingPoint to continue such monthly payments shall immediately cease. In such
event, your email “Outlook” account shall be deactivated, access to your office
denied, and you shall immediately return your BearingPoint laptop computer.
Furthermore, you shall immediately, upon demand by BearingPoint, refund to
BearingPoint any and all prior amounts received by you, or on your behalf,
pursuant to this provision. You will also be responsible for all reasonable
costs of collection incurred by BearingPoint, including court costs and
reasonable attorney’s fees.

 

Transition Services

 

It has been determined that it will be beneficial for you to serve as a
consultant to BearingPoint, Inc. for the three (3) months immediately following
the effective date of your employment termination, in order to assist management
in the orderly transition of your duties, and the resolution of certain
outstanding matters. In exchange for your reasonable cooperation and assistance
during this fixed three (3) month term, BearingPoint shall continue to make your
email “Outlook” account available and active, and you may retain possession of
your BearingPoint laptop computer and accessories during this transition period.
You may also retain access to your BearingPoint office for the duration of this
transition period, at the conclusion of which you agree to promptly remove all
personal property, and vacate the premises. You agree to then also promptly
return your BearingPoint laptop computer and accessories. Your “Outlook” account
shall also be deactivated at such time.

 

Your reasonable cooperation and assistance during this fixed three (3) month
term is expected and required, and satisfactory completion of this three month
transition term is a



--------------------------------------------------------------------------------

prerequisite for BearingPoint’s obligation to continue the monthly payments
specified immediately above. In the event that you choose not to do so, or you
cease to provide reasonable assistance and cooperation, in BearingPoint’s sole
discretion, at any time during this three month term, BearingPoint may
immediately cease all monthly payments due hereunder, and shall be responsible
to pay you only through the date of your last contribution on a pro-rated basis.